DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-6, 8, 12-14, and 16-19 have been amended.
Claims 1-6 and 8-20 as presented June 22, 2022 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6 recite a method for maintaining trend context on a user interface, which is within the statutory category of a process. Claims 8-15 recite a system for maintaining trend context on a user interface, which is within the statutory category of machine. Claims 16-20 recite one or more computer-readable storage devices storing instructions that cause the one or more processors to perform a method for maintaining trend context displayed on a user interface, which is within the statutory category of an article of manufacture. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for maintaining trend context on a user interface, the method comprising:
receiving historical electronic health record (EHR) information for an individual, the historical EHR information comprising diagnosis events;
parsing the historical EHR information to determine dates of the diagnosis events, the determined dates comprising a first date associated with a diagnosis event;
determining a timeline comprising the dates in chronological order and at equidistant positions, the dates comprising the first date on the timeline;
displaying, at a user interface, a first timeline area comprising: 
a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end and through at least a portion of the dates of the diagnosis events; 
displaying, at the user interface, a second timeline area comprising a horizontal second indication of a timespan that mirrors the first indication of the timespan, a portion of the second timeline area comprising a diagnostic parameter value, wherein each of the first indication of the timespan and the second indication of the timespan that mirrors the first indication of the timespan extends between a first vertical boundary and a second vertical boundary, 
in response to receiving a scroll input, displaying a different first indication of the timespan within the first timeline area between the first vertical boundary and the second vertical boundary; and 
in response to receiving the scroll input, displaying a different second indication of the timespan within the second timeline area between the first vertical boundary and the second vertical boundary, the different first indication of the timespan mirroring the different second indication of the timespan.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the user interface, the claim recites steps of receiving and parsing historical EHR information, determining a timeline, determining and displaying a first timeline area, displaying a second timeline area and displaying different first and second indications of the timespan . These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. maintaining trend context of an individual’s EHR information). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 8 and 16 recite at least one abstract idea.
Similarly, dependent claims 2-6, 9-15 and 17-20 further narrow the abstract idea described in the independent claims. Claims 2 and 9 describe storing the diagnosis event in association with the first date. Claims 3 and 10 further describe the diagnosis event. Claims 4 and 11 merely further describe the first date. Claims 5 and 12 further describe the first indication of the timespan. Claims 6 and 13 further describe the determining of the timeline. Claims 13 and 18 describe the diagnostic parameter value.  Claims 14 and 19 describe displaying of the medication area. Claim 15 and 20 describe the medication groups. Claim 17 describes the first indication of the timespan. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-6 and 8-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for maintaining trend context on a user interface, the method comprising:
receiving historical electronic health record (EHR) information for an individual, the historical EHR information comprising diagnosis events;
parsing the historical EHR information to determine dates of the diagnosis events, the determined dates comprising a first date associated with a diagnosis event;
determining a timeline comprising the dates in chronological order and at equidistant positions, the dates comprising the first date on the timeline;
displaying, at a user interface, a first timeline area comprising: 
a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end and through at least a portion of the dates of the diagnosis events; 
displaying, at the user interface, a second timeline area comprising a horizontal second indication of a timespan that mirrors the first indication of the timespan, a portion of the second timeline area comprising a diagnostic parameter value, wherein each of the first indication of the timespan and the second indication of the timespan that mirrors the first indication of the timespan extends between a first vertical boundary and a second vertical boundary, 
in response to receiving a scroll input, displaying a different first indication of the timespan within the first timeline area between the first vertical boundary and the second vertical boundary; and 
in response to receiving the scroll input, displaying a different second indication of the timespan within the second timeline area between the first vertical boundary and the second vertical boundary, the different first indication of the timespan mirroring the different second indication of the timespan.
The claim recites the additional elements of a user interface and scroll input that implement the identified abstract idea. The user interface is not described by the applicant and is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the user interface, the specification states in paragraph [0036]: User interface 104 is also illustrated in operating environment 100. An embodiment of user interface 104 takes the form of a user interface operated by a software application or set of applications on a client computing device such as a personal computer, laptop, smartphone, or tablet computing device. In an embodiment, the application includes the PowerChart® software manufactured by Cerner Corporation. In an embodiment, the application is a Web-based application or applet. Embodiments of user interface 104 may facilitate accessing, receiving, and communicating information from a user or healthcare provider about a specific patient or population of patients, such as patient history; healthcare resource data; variables measurements, time series, and predictions (including plotting or displaying the determined outcome and/or issuing an alert) described herein; or other health-related information, and facilitates the display of results, recommendations, or orders. For example, user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs or any other information stored in EHR system 102. In another example, user interface 104 may communicate with sensor 106 to receive any real-time or near real-time patient information. 
The dependent claims 2-6, 9-15 and 17-20 merely further define the abstract idea without the recitation of any further additional elements, and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 5 and 12 describe the scrollable first indication of the timespan. Claims 15 and 20 further define the user interface. However, none of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Claims 1, 5 and 12 further recite the additional elements of a scroll input and/or scrollable indication . Under practical application, the scroll input and/or scrollable indication are forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-6 and 8-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The dependent claims 2-7, 9-15 and 17-20 merely further define the abstract idea without the recitation of any further additional elements, and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 5 and 12 describe the scrollable first indication of the timespan. Claims 15 and 20 further define the user interface. However, none of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a scroll input and/or scrollable indication were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field (see US 20080177537 A1 and US 2014/0330581 A1). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
Therefore, claims 1-6 and 8-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/455,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to configuring health data into timelines.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean (US 2017/0068780 A1) in further view of Wyland (US 2014/0068489 A1) and Beil (US Patent No. 8,332,767).
Regarding claim 1, Dobrean teaches: A method for maintaining trend context displayed on a user interface, the method comprising:
receiving historical electronic health record (EHR) information for an individual, the historical EHR information comprising diagnosis events; (the system includes a database for storing medical records and identifies a patient’s medical images from the stored medical records [0015];
parsing the historical EHR information to determine dates of the diagnosis events, the determined dates comprising a first date associated with a diagnosis event (the system identifies a list of the patient’s medical condition markers and medical images with their dates from a plurality of medical records [0015]; a first condition marker is selected such as hypertension, and the imaging dates of the first condition marker are used to define and generate a timeline [0090], [0076]; Fig. 3B – timeline begins with the first imaging date related to hypertension on 1/20/13) 
determining a timeline comprising the dates in chronological order and at equidistant positions, the dates comprising the first date by the timeline; (a first condition marker is selected such as hypertension, and the imaging dates of the first condition marker are used to define and generate a timeline [0090]; timeline 460 begins with the first imaging date related to hypertension on 1/20/13 and displays details of the imaging records not to scale (but equally distributed) along the timeline - Fig. 3B, [0093])
displaying, at a user interface, a first timeline area comprising: a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and (Fig. 3C – display of a GUI of the timeline with medical conditions displayed vertically and timespan of images associated with the conditions displayed horizontally, beginning with the first image date, [0094])
in response to receiving a scroll input, displaying a different first indication of the timespan within the first timeline area between the first vertical boundary and the second vertical boundary; and (a clinician may be able to scroll along the timeline and review different time periods; the first and second condition identifiers (representing the boundaries of the timeline) may be of different colors or patterns [0097]-[0098], [0095], Fig. 3C – timeline 530, first condition identifier 532A, second condition identifier 532B)
in response to receiving the scroll input […] (a clinician may be able to scroll along the timeline and review different time periods; the first and second condition identifiers (representing the boundaries of the timeline) may be of different colors or patterns [0097]-[0098], [0095], Fig. 3C – timeline 530, first condition identifier 532A, second condition identifier 532B)
Dobrean does not teach:
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end and through at least a portion of the dates of the diagnosis events
[…] a portion of the second timeline area comprising a diagnostic parameter value […]
However, Wyland in the analogous art teaches:
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end and through at least a portion of the dates of the diagnosis events (Fig. 12 – a patient’s medical events displayed on a timeline according to the start and ends dates of the medical events, [0050], [0042])
[…] a portion of the second timeline area comprising a diagnostic parameter value […] (any physiologic parameter derived from the patient’s historical health record may be represented on the timeline such as body mass index, blood pressure, blood sugar, temperature, and heart rate [0040]-[0041], [0008]; Fig. 11 – a second timeline of a patient’s blood sugar levels with a second timespan as a legend on the bottom displaying years)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean to include a duration indicator horizontally aligned with the clinical diagnosis and vertically aligned with the first date and a portion of the second timeline area comprising a diagnostic parameter value as taught by Wyland. This provides a historical timeline of a patient’s medical history that benefits both practitioners and patients in viewing trends and issues in the patient’s health (Wyland [0009]). By displaying multiple types of medical information simultaneously on the same display and timeline, the user can see the relation between the patient’s medical events and their physiological parameters (Wyland [0043]).
Dobrean and Wyland do not teach:
displaying, at the user interface, a second timeline area comprising a horizontal second indication of a timespan that mirrors the first indication of the timespan, […] wherein each of the first indication of the timespan and the second indication of the timespan that mirrors the first indication of the timespan extends between a first vertical boundary and a second vertical boundary, 
in response to receiving the input, displaying a different second indication of the timespan within the second timeline area between the first vertical boundary and the second vertical boundary, the different first indication of the timespan mirroring the different second indication of the timespan
However, Beil in the analogous art teaches:
displaying, at the user interface, a second timeline area comprising a horizontal second indication of a timespan that mirrors the first indication of the timespan, […] wherein each of the first indication of the timespan and the second indication of the timespan that mirrors the first indication of the timespan extends between a first vertical boundary and a second vertical boundary, (displaying on a user interface a timeline 510 and second timeline 510A; the second timeline 510A is depicted as being parallel to timeline 510 and encompasses the same general horizontal time span as timeline 510 (with vertical boundaries), col. 14 lines 18-30, col. 13 lines 9-23, Fig. 7, col. 10 lines 52-64, col. 1 lines 51-65; the second timeline 510A corresponds to a user and/or event associated with an element of timeline 510, col. 12 lines 46-64) 
in response to receiving the input, displaying a different second indication of the timespan within the second timeline area between the first vertical boundary and the second vertical boundary, the different first indication of the timespan mirroring the different second indication of the timespan (a user can zoom in and out of the horizontal timeline to adjust the viewable timespan, and to select the viewing of a narrower or wider date/time range, col. 10 line 52 – col. 11 line 2; the second timeline 510A is depicted as being parallel to timeline 510 and encompasses the same general horizontal time span as timeline 510, col. 14 lines 18-30, col. 13 lines 9-23, Fig. 7, col. 10 lines 52-64, col. 1 lines 51-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean and Wyland to include displaying of a second timeline area with a second timespan that mirrors the timespan of first timeline area and displaying of a different timespan of the second timeline area to mirror the different timespan of the first timeline area as taught by Beil. This allows for the associations of the elements of a first timeline to be coordinated and put in chronology in a second timeline. which further facilitates the search and identification of these elements by other users (Beil, col. 1 lines 16-23 and lines 41-51). The displaying of the different time span of the first timeline parallel to the different time span of the second timeline allows for the connections between the timelines to be viewed for a date/time range of interest to the user (Beil, col. 10 line 52 – col. 11 line 2, col. 17 lines 9-15 and lines 41-51).
Regarding claim 2, Dobrean, Wyland and Beil teach  the method of claim 1 as described above. 
Dobrean further teaches:
further comprising storing the diagnosis event in association with the first date (the memory stores a patient’s medical imaging records with their imaging date [0053])
Regarding claim 3, Dobrean, Wyland and Beil teach  the method of claim 1 as described above. 
Dobrean further teaches:
wherein the diagnosis event is represented by a diagnosis code (the conditional markers associated with the medical images may correspond to codified markers defined using diagnostic codes [0068])
Regarding claim 4, Dobrean, Wyland and Beil teach  the method of claim 1 as described above. 
Dobrean further teaches:
wherein the first date is determined from one of metadata associated with the diagnosis code, the metadata indicating when the diagnosis code was stored in the EHR for the individual, and an input date included with the diagnosis code when the diagnosis code was stored in the EHR for the individual (identifying condition markers in metadata associated with the medical imaging data by automatically identifying codified condition markers such as diagnostic codes [0068]; the imaging dates of the condition markers are used to define and generate a timeline [0076], [0090]; medical imaging records are stored in the database and will have an imaging date indicating the date the image was acquired; the imaging date for each medical image record may be determined by analyzing the metadata associated with the medical imaging record [0070])
Regarding claim 5, Dobrean, Wyland and Beil teach  the method of claim 1 as described above. 
Dobrean further teaches:
wherein the first indication of the timespan is scrollable between the first vertical boundary and the second vertical boundary (a clinician may be able to scroll along the timeline and review different time periods; the first and second condition identifiers (representing the boundaries of the timeline) may be of different colors or patterns [0097]-[0098], [0095], Fig. 3C – timeline 530, first condition identifier 532A, second condition identifier 532B)
Regarding claim 6, Dobrean, Wyland and Beil teach  the method of claim 1 as described above. 
Dobrean does not teach:
wherein determining the timeline is further based on including a second date associated with a diagnostic parameter value included in the historical EHR information
However, Wyland in the analogous art teaches:
wherein determining the timeline is further based on including a second date associated with a diagnostic parameter value included in the historical EHR information (any physiologic parameter derived from the patient’s historical health record may be represented on the timeline such as body mass index, blood pressure, blood sugar, temperature, and heart rate [0040]-[0041], [0008]; a patient’s blood sugar levels may be tracked on the timeline [0041], [0049], Fig. 11 – displaying multiple blood sugar levels on the timeline)
Regarding claim 8, Dobrean teaches: A system for maintaining trend context displayed on a user interface, the system comprising:
at least one processor; a user interface; and one or more computer readable media having computer usable instructions stored thereon that, when executed by the processor, cause the processor to: (the system includes a user interface, processor and computer-readable storage medium that bears computer usable instructions for one or more processors [0015], [0037]-[0038])
The remainder of the limitations of claim 8 are substantially similar to the limitations already addressed in claim 1, and, as such are rejected for similar reasons as given above
Claim 9 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 10 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 11 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 12 and 17 recite substantially similar limitations as those already addressed in claim 5, and, as such are rejected for similar reasons as given above. 
Regarding claim 13, Dobrean, Wyland and Beil teach  the system of claim 8 as described above. 
Dobrean does not teach:
wherein the diagnostic parameter value is included in the historical EHR information, and wherein determining the timeline is further based on including a second date associated with the diagnostic parameter value
However, Wyland in the analogous art teaches:
wherein the diagnostic parameter value is included in the historical EHR information, and wherein determining the timeline is further based on including a second date associated with the diagnostic parameter value (any physiologic parameter derived from the patient’s historical health record may be represented on the timeline such as body mass index, blood pressure, blood sugar, temperature, and heart rate [0040]-[0041], [0008]; a patient’s blood sugar levels may be tracked on the timeline [0041], [0049], Fig. 11 – displaying multiple blood sugar levels on the timeline)
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 13, and, as such is rejected for similar reasons as given above. 
Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean,  Wyland and Beil in further view of Saus (US 2005/0149361 A1).  
Regarding claim 14, Dobrean, Wyland and Beil teach  the system of claim 8 as described above. 
Dobrean does not teach:
further comprising displaying a medication area […]
However, Wyland in the analogous art teaches:
further comprising displaying a medication area […] (timeline displays medications taken by the patient [0048], Fig. 10)
Dobrean, Wyland and Beil do not teach:
the medication area having a set of medication groups, the set of medication groups determined based on medication classification, wherein each medication group is associated with a tab
However, Saus in the analogous art teaches:
the medication area having a set of medication groups, the set of medication groups determined based on medication classification, wherein each medication group is associated with a tab (each of the medication categories are indexed on a tab [0042], Fig. 6 – 52; each medication is associated with a classification designation [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean, Wyland and Beil to include the medication area with a set of medication groups based on medication classification and a tab for each medication group as taught by Saus. This can improve patient safety by providing a means for preemptively determining a potential for an adverse drug reaction (Saus [0006], [0004]). 
Regarding claim 15, Dobrean, Wyland, Beil and Saus teach  the system of claim 14 as described above. 
Dobrean, Wyland and Beil do not teach:
wherein the set of medication groups includes a first group and a second group, the first group associated with a first tab and the second group associated with the second tab, and wherein selecting the first tab causes the first group to be displayed on the user interface in the medication area and selecting the second tab causes the second group to be displayed on the user interface in the medication area
However, Saus in the analogous art teaches:
wherein the set of medication groups includes a first group and a second group, the first group associated with a first tab and the second group associated with the second tab, and wherein selecting the first tab causes the first group to be displayed on the user interface in the medication area and selecting the second tab causes the second group to be displayed on the user interface in the medication area (the user interface window displays the medication categories as tabs, allowing the clinician to select a tab and the desired medication(s) from each category [0054], [0056]; Fig. 6, 52 – displaying tabs for categories of “Anesthetics”, “Reversal Agents”, “Anticholinergics”, etc. and showing the category “Antibiotics” as selected with its associated medications, 50)
Claim 19 recites substantially similar limitations as those already addressed in claim 14, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 15, and, as such is rejected for similar reasons as given above. 

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Applicant respectfully asserts that the amended elements above do not recite an abstract idea under Prong 1 of the§ 101 analysis. In particular, the claim elements cannot be performed mentally, nor are they mathematical concepts. Moreover, the elements recite no ineligible human activity whatsoever, and as such, cannot be categorized as certain methods of organizing human activity.
Regarding (a), the Examiner respectfully disagrees. The claims are directed to a human activity of a series of rules or instructions that a person would follow to maintain trend context of an individual’s EHR information. Thus, the claims recite steps of an abstract idea categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people.
However, in the alternative, and for the sake of argument, Applicant further submits that the claims would integrate any abstract idea into a practical application because the vertical boundaries, mirroring of the indications of the timespans, and the ability to display different indications of the timespans between the vertical boundaries, is a practical application for a GUI, as it allows context to be maintained on smaller screens, which is an advancement over existing methods, such as "shrink to fit." As further support, under Step 2B, the above indicated claim elements were not well-understood, routine, or conventional at the time of filing, since conventional methods did not account for the smaller screen sizes available that time.
Regarding (b), the Examiner respectfully disagrees. There is no nexus between the argued problem and what is being claimed, as there is nothing in the claims that limits the size of the screen. Therefore, the claims do not integrate the abstract idea into a practical application. 
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-6 and 8-20, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and afforded by the present RCE

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626